Citation Nr: 0836880	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  07-15 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel
INTRODUCTION

The veteran served on active duty from May 1980 to May 1984 
with additional service in the Naval Reserves from May 1984 
to May 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the above Department of 
Veterans Affairs (VA) Regional Office (RO) dated in April and 
August 2006, which denied service connection for bilateral 
hearing loss and tinnitus.

In September 2008, a hearing was held before the undersigned 
sitting at the RO.  At that time, the veteran submitted 
additional evidence with a waiver of RO jurisdiction.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his current hearing loss is related 
to in-service noise exposure.  He reported that during both 
active and Reserve service, he was stationed aboard ships and 
worked in the engine room where he was exposed to loud 
noises.  He did not wear hearing protection until his last 
Reserve duty station.  The veteran testified that he was told 
at his separation examination that he was going deaf.  
Following active service, the veteran worked as a janitor for 
9 months and as a machinist in a scrap metal yard for 22 
years.  He indicated his company was regularly inspected by 
OSHA and that his machine did not require any specific 
hearing protection.  

The veteran also reported that he experienced ringing in his 
ears while working in the engine room.  He currently 
experiences a different type of buzzing sound.  His 
representative argued that the buzzing was an indicator of 
nerve damage whether or not it has been described as ringing 
in the ears.

The veteran's DD Form 214 indicates he served on an aircraft 
carrier and his naval rating was machinist's mate.  
Considering the circumstances of the veteran's service, in-
service noise exposure is conceded.  

Review of the file shows the veteran underwent a VA 
examination in March 2006, with addendum in August 2006.  
Both audiologists provided negative opinions regarding the 
relationship between disability and in-service noise 
exposure.  A review of the examination reports, however, 
suggests that the examiners considered only the veteran's 
period of active service and did not consider acoustic trauma 
during his period of Reserve service.  In this regard, the 
Board notes that the term "active military, naval, or air 
service" includes active duty, any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty; and 
any period of INACDUTRA during which the individual concerned 
was disabled or died (i) from an injury incurred or 
aggravated in line of duty; or (ii) from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
occurring during such training.  38 U.S.C.A. § 101(24) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.6(a) (2007).  

Further, the examiners seemed to base their opinions, in 
part, on the May 1984 separation audiogram, which showed 
hearing within normal limits for VA purposes.  See 38 C.F.R. 
§ 3.385 (2007).  The absence of a hearing loss disability for 
VA purposes at separation, however, does not necessarily 
preclude service connection.  See Hensley v. Brown, 5 Vet. 
App. 155 (1993).

The veteran strongly contends that his current hearing loss 
is due to significant noise exposure during both active and 
Reserve service.  Considering the circumstances of this case, 
the Board finds that additional examination and opinion is 
required.  See 38 C.F.R. § 3.159(c)(4) (2007); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).



Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for an appropriate 
VA examination for hearing loss and 
tinnitus.  The claims file should be 
available for review and the examiner 
should note that it has been reviewed.  

The examiner is requested to obtain a 
detailed noise exposure history.  If 
the veteran is diagnosed with hearing 
loss and/or tinnitus, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
the disability is related to noise 
exposure during the veteran's service 
(active duty and Reserves).  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.

2.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
readjudicate the issues of entitlement 
to service connection for bilateral 
hearing loss and tinnitus.  All 
applicable laws and regulations should 
be considered.  If the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
provided with a Supplemental Statement 
of the Case (SSOC).  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




